DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 14, 23 and 31 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gowda et al. (US 2019/0036647, Gowda hereafter).
RE claims 1 and 14, Gowda discloses an apparatus and method for wireless communication, the apparatus comprising: a baseband processor (Figure 2 and Paragraph 56) configured to generate state information about a channel of the wireless communication by processing a baseband signal (Paragraphs 128-130, UE monitors channel quality between itself and a base station); and a controller configured to activate a low power operation in a first channel state that is worse than a second channel state, based on the state information (Paragraphs 128-130, if the UE determines the channel quality has fallen below a threshold the UE enters a low power mode).
RE claims 11 and 23, Gowda discloses the apparatus of claim 1 and method of claim 14. Note that Gowda further discloses wherein the state information comprises at least one of a signal to noise ratio (SNR) (Paragraphs 129-131).
RE claim 31, Gowda discloses a method of communication comprising: communicating in a high performance mode (Paragraphs 128-130, UE monitors channel quality between itself and a base station in a full power mode); generating channel state information for a channel (Paragraphs 128-130, UE monitors channel quality between itself and a base station); determining that a channel state for the channel comprises a low quality channel state based on the channel state information (Paragraphs 128-130, if the UE determines the channel quality has fallen below a threshold the UE enters a low power mode); and communicating on the channel in a low power mode based on the determination (Paragraphs 128-130, if the UE determines the channel quality has fallen below a threshold the UE enters a low power mode).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, 12, 15, 22, 24, 26-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Taghavi Nasrabadi et al. (US 2012/0250731, Taghavi hereafter).
RE claims 2 and 15, Gowda discloses the apparatus of claim 1 and method of claim 14. Gowda does not explicitly disclose an analog-to-digital converter configured to convert an analog signal generated from a signal received through the channel into a digital signal, wherein the baseband processor is configured to process the digital signal as the baseband signal, and the controller is configured to generate a control signal activating the low power operation so that an effective number of bits of the digital signal is reduced.
However, Taghavi teaches an analog-to-digital converter configured to convert an analog signal generated from a signal received through the channel into a digital signal (Paragraph 66), wherein the baseband processor is configured to process the digital signal as the baseband signa l(Paragraph 66), and the controller is configured to generate a control signal activating the low power operation so that an effective number of bits of the digital signal is reduced (Paragraph 67, the analog to digital converter is configured to operate in a plurality of modes including a low power mode where the number of bits used is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus and method of Gowda with the teachings of Taghavi in order to provide for both power savings and a level of functionality of a receiver during a lower power mode.
RE claims 10 and 22, Gowda discloses the apparatus of claim 1 and method of claim 14. Gowda does not explicitly disclose wherein the controller is configured to generate a control signal activating the low power operation in the first channel state, and the baseband processor is configured to process the baseband signal based on a first algorithm corresponding to low performance and low power consumption instead of a second algorithm corresponding to high performance and high power consumption, in response to the control signal activating the low power operation.
However, Taghavi teaches wherein the controller is configured to generate a control signal activating the low power operation in the first channel state, and the baseband processor is configured to process the baseband signal based on a first algorithm corresponding to low performance and low power consumption instead of a second algorithm corresponding to high performance and high power consumption, in response to the control signal activating the low power operation (Paragraph 67, the analog to digital converter is configured to operate in a plurality of modes including a low power mode where the number of bits used is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus and method of Gowda with the teachings of Taghavi in order to provide for both power savings and a level of functionality of a receiver during a lower power mode.
RE claims 12 and 24, Gowda discloses the apparatus of claim 1 and method of claim 14. Note that Gowda further discloses wherein the baseband processor is further configured to generate connection information about connection of the wireless communication by processing the baseband signal (Paragraphs 128-130, if the UE determines the channel quality has fallen below a threshold the UE enters a low power mode). 
Gowda does not explicitly disclose the controller is configured to activate the low power operation in a first processing complexity of the baseband signal, which is less than a second processing complexity of the baseband signal, based on the connection information.
However, Taghavi teaches the controller is configured to activate the low power operation in a first processing complexity of the baseband signal, which is less than a second processing complexity of the baseband signal, based on the connection information (Paragraph 67, the analog to digital converter is configured to operate in a plurality of modes including a low power mode where the number of bits used is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus and method of Gowda with the teachings of Taghavi in order to provide for both power savings and a level of functionality of a receiver during a lower power mode.
RE claim 26, Gowda discloses an apparatus for wireless communication comprising: a baseband processor configured to generate state information about a channel of the wireless communication by processing the digital signal (Paragraphs 128-130, if the UE determines the channel quality has fallen below a threshold the UE enters a low power mode).
Gowda does not explicitly disclose an analog-to-digital converter configured to convert an analog signal generated from a signal received through the channel into a digital signal; and a controller configured to adjust an effective number of bits of the digital signal based on the state information.
However, Taghavi teaches an analog-to-digital converter configured to convert an analog signal generated from a signal received through the channel into a digital signal; and a controller configured to adjust an effective number of bits of the digital signal based on the state information (Paragraphs 66-67, the analog to digital converter is configured to operate in a plurality of modes including a low power mode where the number of bits used is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Gowda with the teachings of Taghavi in order to provide for both power savings and a level of functionality of a receiver during a lower power mode.
RE claim 27, Gowda in view of Taghavi discloses the apparatus of claim 26 as set forth above. Note that Gowda further discloses wherein a first channel condition is worse than a second channel condition, based on the state information (Paragraphs 128-130, if the UE determines the channel quality has fallen below a threshold the UE enters a low power mode).
Gowda does not explicitly disclose reducing the effective number of bits.
However, Taghavi teaches reducing the effective number of bits (Paragraphs 66-67, the analog to digital converter is configured to operate in a plurality of modes including a low power mode where the number of bits used is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Gowda with the teachings of Taghavi in order to provide for both power savings and a level of functionality of a receiver during a lower power mode.
RE claim 28, Gowda in view of Taghavi discloses the apparatus of claim 26 as set forth above. Note that Gowda further discloses wherein the state information comprises at least one of a signal to noise ratio (SNR) (Paragraphs 129-131).
RE claim 29, Gowda in view of Taghavi discloses the apparatus of claim 26 as set forth above. Note that Gowda further discloses wherein the baseband processor further generates connection information about connection of the wireless communication by processing the digital signal (Paragraphs 128-130, if the UE determines the channel quality has fallen below a threshold the UE enters a low power mode).
Gowda does not explicitly disclose the controller adjusts the effective number of bits, further based on the connection information.
However, Taghavi teaches the controller adjusts the effective number of bits, further based on the connection information (Paragraphs 66-67, the analog to digital converter is configured to operate in a plurality of modes including a low power mode where the number of bits used is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Gowda with the teachings of Taghavi in order to provide for both power savings and a level of functionality of a receiver during a lower power mode.
RE claim 30, Gowda in view of Taghavi discloses the apparatus of claim 26 as set forth above. Note that Gowda further discloses determining the connection information (Paragraphs 128-130, if the UE determines the channel quality has fallen below a threshold the UE enters a low power mode).
Gowda does not explicitly disclose wherein the controller is configured to generate a 308021S-1531 (SS-60934-US) control signal so that the effective number of bits is reduced in a first processing complexity of the digital signal, which is less than a second processing complexity of the digital signal.
However, Taghavi teaches wherein the controller is configured to generate a 308021S-1531 (SS-60934-US) control signal so that the effective number of bits is reduced in a first processing complexity of the digital signal, which is less than a second processing complexity of the digital signal (Paragraphs 66-67, the analog to digital converter is configured to operate in a plurality of modes including a low power mode where the number of bits used is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Gowda with the teachings of Taghavi in order to provide for both power savings and a level of functionality of a receiver during a lower power mode.
RE claim 32, Gowda discloses the method of claim 31 as set forth above. Gowda does not explicitly disclose wherein: the high performance mode comprises processing digital signals based on a first effective number of bits; and the low power mode comprises processing the digital signals based on a second effective number of bits that is less than the first effective number of bits.
However, Taghavi teaches wherein: the high performance mode comprises processing digital signals based on a first effective number of bits; and the low power mode comprises processing the digital signals based on a second effective number of bits that is less than the first effective number of bits (Paragraphs 66-67, the analog to digital converter is configured to operate in a plurality of modes including a low power mode where the number of bits used is reduced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Gowda with the teachings of Taghavi in order to provide for both power savings and a level of functionality of a receiver during a lower power mode.
Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Taghavi and further in view of Mujtaba et al. (US 2016/0014697, Mujtaba).
RE claims 13 and 25, Gowda in view of Taghavi discloses the apparatus of claim 12 and the method of claim 24 as set forth above. Gowda in view of Taghavi does not explicitly disclose wherein the connection information comprises information about at least one of a connected state, an idle state, a discontinuous reception (DRX) state, and an initial access state.
However, Mujtaba teaches wherein the connection information comprises information about at least one of a connected state, an idle state, a discontinuous reception (DRX) state, and an initial access state (Paragraphs 5-6, DRX in different network connections states such as idle and connection modes is a known method in the art for power savings for a UE. Paragraphs 15 and 17 teach that Mujtaba is directed further to implementing a DRX that allows for a transition of the UE between a high and low power mode which include partial shutdown of subsystems during the low power mode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Gowda in view of Taghavi with the teachings of Mujtaba since such a combination merely combines the full/low power modes of Gowda in view of Taghavi with the known DRX teachings of Mujtaba predictably yielding a UE capable of power savings during a DRX off mode.
Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.
Allowable Subject Matter
Claims 3-9 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	RE claims 3 and 16, prior arts do not explicitly disclose teach or suggest wherein the analog-to-digital converter is configured to omit an operation of generating at least one least significant bit of the digital signal, in response to the control signal activating the low power operation.
	RE claims 4 and 17, prior arts do not explicitly disclose teach or suggest wherein the interface circuit is configured to omit transmission of at least one least significant bit of the digital signal, in response to the control signal activating the low power operation.
	RE claim 5, prior arts do not explicitly disclose teach or suggest a transmission circuit configured to generate a first signal by removing the at least one least significant bit of the digital signal and transmit the first signal through the at least one signal line, in response to the control signal activating the low power operation.
	RE claims 6 and 18, prior arts do not explicitly disclose teach or suggest wherein the baseband processor further comprises a clock gating circuit configured to block a clock signal provided to a circuit configured to process at least one least significant bit of the baseband signal, in response to the control signal activating the low power operation
	RE claims 7 and 19, prior arts do not explicitly disclose teach or suggest wherein the baseband processor further comprises a padding circuit configured to set at least one least significant bit of the baseband signal at a certain value, in response to the control signal activating the low power operation.
	RE claims 8 and 20, prior arts do not explicitly disclose teach or suggest generating the control signal activating the low power operation so that the effective number of bits of the digital signal matches a sum of the first effective number of bits and at least one additional number of bits.
	RE claims 9 and 21, prior arts do not explicitly disclose teach or suggest wherein the controller is configured to generate a control signal activating a generation of the state information so that the effective number of bits of the digital signal periodically reaches a maximum, and the baseband processor is configured to generate the state information in response to the control signal activating a generation of the state information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461